Exhibit 10.1
 


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT ("Agreement") entered into as of June 13, 2013, between
STACEY FITZGERALD ("Employee") and AMBIENT CORPORATION, a Delaware corporation
(collectively, the "Company").


WHEREAS, the Company desires to employ the Employee, and the Employee wishes to
be employed, as the Company’s Chief Financial Officer on the terms and
conditions set forth herein;


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other valuable consideration, the parties hereto, intending to
be legally bound, hereby agree as follows:


1. EMPLOYMENT


The Company agrees to employ Employee, and Employee hereby agrees to such
employment, subject to the terms and conditions set forth in this Agreement.


2. POSITIONS AND DUTIES


(a) Employee shall perform the duties of Chief Financial Officer on a full-time
basis. In her capacity as Chief Financial Officer, Employee shall report
directly to, and be responsible to John J. Joyce, the Chief Executive Officer of
the Company, or such other Company officer as shall be designated by the Chief
Executive Officer. Employee shall perform duties and responsibilities as are
consistent with the position described above which relate to the business of
Company, or of any affiliates or subsidiaries of the Company, or any business
ventures in which Company, its affiliates or subsidiaries may participate and as
are assigned to her from time to time by the Chief Executive Officer.


(b) Employee shall devote 100% of his working time, attention and energies to
the business of the Company and shall assume and perform such further reasonable
and lawful responsibilities and duties as may be assigned or directed by the
Board.


(c) Employee agrees that she will at all times devote her reasonable best
efforts, skill and ability to promote the Company's interests and work with the
Chief Executive Officer and the other executives of the Company.


(d) Employee acknowledges and agrees that she is required to observe all the
lawful rules and policies of the Company generally applicable to senior
executives to the extent they are not inconsistent with the terms of this
Agreement.


3. COMPENSATION AND BENEFITS


For the full and faithful performance of the services to be rendered by
Employee, in consideration of Employee's obligations under this Agreement,
provided Employee is not in material breach of this Agreement and that Employee
is employed by the Company as of each relevant payment date, and it being
understood and agreed by Employee and the Company that Employee would not be
entitled to the full compensation package and benefits without her absolute
commitment to comply with her undertakings set forth in this Agreement, the
Company shall pay to Employee and Employee shall be entitled to receive:


(a) Base Salary. Beginning on May 31, 2013 the Company will pay to Employee
during the term of his employment under this Agreement, a base salary at the
annual rate of Two Hundred Thousand Dollars ($200,000) per annum less required
deductions for state and federal withholding tax, social security and other
employee taxes (said amounts hereinafter referred to as the "Base Salary"). Any
Base Salary payable hereunder shall be paid in regular intervals in accordance
with the Company's payroll practices, but no less frequently than once each
month. Subject to review at January 1st of each year, commencing on January 1,
2014, Employee's Base Salary may, at the discretion of the Chief Executive
Officer, be increased for the succeeding calendar year.


(b) Incentive Compensation.


(i) In addition to her Base Salary, Employee shall be eligible for annual
incentive cash compensation as determined by the Compensation Committee of the
Board of Directors (“Compensation Committee”).


 
1

--------------------------------------------------------------------------------

 
 (ii) Company Plans. Employee shall be eligible to participate, on terms no less
favorable than those afforded to other executives of the Company, in any
incentive compensation plan that may hereafter be adopted by the Company for its
executives and management employees from time to time. Such participation shall
be subject to the terms of the applicable plans, generally applicable policies
of the Company, applicable law and the discretion of the Board of Directors.
Nothing contained in this Agreement shall be construed to create any obligation
on the part of the Company to establish any such plan or to maintain the
effectiveness of any such plan which may be in effect from time to time.


(c) Benefits. Employee shall be entitled to participate in any employee benefit
plans, medical insurance plans, life insurance plans, disability insurance
plans, retirement plans, 401(k) and other benefit plans which are available to
any other executives of the Company. Such participation shall be subject to the
terms of the applicable plan documents, generally applicable policies of the
Company, and applicable law.


(d) Expense Reimbursement. The Company shall promptly pay the reasonable,
business-related expenses incurred by Employee in the performance of his duties
hereunder, including, without limitation, those incurred in connection with
business related travel, telecommunications and entertainment, or, if such
expenses are paid directly by Employee, shall promptly reimburse the Employee
for such payment, provided that Employee has properly accounted therefor in
accordance with Company policy.


(e) Vacation.  Employee shall be entitled to four (4) weeks paid vacation in
accordance with the Company's vacation policies for its executives, as in effect
from time to time, but in no event less than four (4) weeks per year. The timing
and duration of any vacation shall be taken at such time so as not to interfere
with Employee's responsibilities and commitment to the company as determined by
the Chief Executive Officer. Employee shall also be entitled to all paid
holidays given by the Company to its employees.


4. TERMINATION.


Employee's services shall terminate upon the first to occur of the following
events:


(a) Upon Employee's date of death or the date Employee is given written notice
that she has been determined to be disabled by the Company. For purposes of this
Agreement, Employee shall be deemed to be disabled if Employee, as a result of
illness or incapacity, shall be unable to perform substantially her required
duties for a period of sixty (60) consecutive days or an aggregate of ninety
(90) days in any twelve (12) month period ("Incapacity"). Termination of
Employee's employment by the Company due to Incapacity shall be communicated to
Employee by written notice to Employee and shall be effective on the tenth (10)
day after receipt of such notice by Employee, unless Employee returns to
full-time performance of his required duties before such tenth (10th) day;


(b) On the date Employee is terminated by the Company for "Cause." For purposes
of this Agreement, Cause shall be defined as: (i) Employee's conviction of, or
plea of nolo contendre, to any felony or to a crime involving moral depravity or
fraud; (ii) Employee's commission of an act of dishonesty or fraud or breach of
fiduciary duty or act that has an adverse effect on the name or public image of
the Company (iii) Employee's commission of an act of willful misconduct or gross
negligence, as determined by the Board, provided the Employee shall have the
opportunity to state her case before the Board prior to the Board taking such
decision to so terminate the Employee; (iv) the failure of Employee to
substantially perform her duties under this Agreement; (v) the material breach
of any of Employee's material obligations under this Agreement; (vi) the failure
of Employee to follow a lawful directive of the Chief Executive Officer or the
Board Of Directors or (vii) excessive absenteeism, chronic alcoholism or any
other form of addiction that prevents Employee from performing the essential
functions of her position with or without a reasonable accommodation; provided,
however, that the Company may terminate Employee's employment for Cause, as to
(iv) or (v) above, only after failure by Employee to correct or cure, or to
commence or to continue to pursue the correction or curing of, such conduct or
omission within ten (10) days after receipt by Employee of written notice by the
Company of each specific claim of any such misconduct or
failure.  Notwithstanding the foregoing, the Company may place Employee on paid
administrative leave immediately after discovery of any such conduct or
omission, and prior to termination of employment.


(c) On the date Employee terminates her employment with the Company for Good
Reason (as defined below). For the purposes of this Agreement, "Good Reason"
shall mean, without Employee's express written consent, the occurrence of one or
both of the following conditions, provided that Employee shall have given notice
to the Company within 30 days of the initial onset of the condition (the “Notice
Period”) and the Company shall not have remedied such condition within 30 days
thereafter:  (i) a material diminution of Employee’s authority, duties or
responsibilities,  (ii) a material breach by the Company of any of its
obligations under this Agreement, including the Company’s failure to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform this Agreement pursuant to Section 14 hereof.


(d) On the date Employee terminates her employment without Good Reason, provided
that Employee shall give the Company thirty (30) days written notice prior to
such date of her intention to terminate her employment ("Notice Period"); or


(e) On the date the Company terminates Employee's employment for any reason,
other than a reason set forth in Section 4(a) (Incapacity) or 4(b) (Cause),
provided that the Company shall give Employee thirty (30) days written notice
prior to such date of its intention to terminate Employee's employment ("Notice
Period").  During such Notice Period, Employee will continue to perform her
duties and responsibilities, and to be compensated therefore, unless the Company
advises Employee otherwise.


 
2

--------------------------------------------------------------------------------

 
5. RIGHTS UPON TERMINATION.


(a) Upon termination of Employee's employment by either party for any reason,
all rights Employee has to payment under this Agreement shall cease as of the
effective date of the termination, and except as expressly provided herein or as
may be provided under any employee benefit plan or as required by law, Employee
shall not be entitled to any additional compensation, commission, bonus,
perquisites, or benefits with the exception of this Section 5 which shall
survive termination of this agreement as outlined herein.


(b) Upon termination of Employee's employment (i) by the Company for Cause, (ii)
by the Company for reason of Employee's death or Incapacity or (iii) by Employee
without Good Reason, the Company shall pay to Employee or Employee's estate or
representatives, as the case may be, her Base Salary and any benefits and
outstanding reimbursable expenses accrued and payable to her through the last
day of her actual employment by the Company.


(c) If Employee's employment is terminated by Employee pursuant to Section 4(c)
or by the Company pursuant to Section 4(e) hereof, Employee shall receive her
Base Salary for six (6) months following the date of termination and shall
continue to be eligible for the Company’s medical and dental benefits (on the
same terms applicable to active employees) for six (6) months following
termination. In addition, subject to the provisions of this Agreement and the
Company’s expense reimbursement policy, the Company shall reimburse Employee for
all reimbursable expenses incurred prior to termination; such reimbursement
shall be made in a lump sum upon or as soon as practicable following
termination, provided appropriate documentation has been submitted by Employee
in accordance with Company policy, and in no event later than March 15 of the
year following the year in which termination occurs.  Payment of Base Salary
under this Section 5(c) shall commence on a date to be determined by the Company
but no later than 90 days following termination of employment.


In order to be eligible for the severance benefits as set forth in this Section
5(c), Employee must (i) execute and deliver to the Company a general release, in
a form satisfactory to the Company, within 90 days following the date of
termination and (ii) be and remain in full compliance with her obligations under
this Agreement and under the NDA (as defined below). In the event Employee
breaches any obligation under this Agreement or the NDA any and all payments or
benefits provided for in this Section 5(c) shall cease immediately.


(d) Notwithstanding the foregoing, in the event that this Agreement shall have
been terminated by Employee pursuant to Section 4(d) or by the Company pursuant
to Section 4(e) hereof, upon the request of the Company the Employee shall
vacate her position and the Company's premises (if applicable) on a termination
date specified by the Company which is earlier than the end of the Notice Period
specified in Section 4(d) or 4(e) and Employee shall be paid, in one lump sum
on  such termination date, the Base Salary that would have been payable to her
from such termination date through the end of the Notice Period, less required
deductions for state and federal withholding tax, social security and other
employee taxes.


(e)           This agreement automatically shall terminate upon the death of
Employee, except that Employee's estate shall be entitled to receive any amount
accrued under Section 5(b) and any other amount to which Employee was entitled
of the time of his death.  Upon the Employee’s death, all stock options,
warrants and stock appreciation rights granted by the employer to employee under
any plan or otherwise prior to the date of Employee’s death, shall become
vested, accelerate and become immediately exercisable by the Employee’s Estate
for a period of six (6) months from the date of Employee’s death.  In the event
the Employee owned or was entitled to receive any unregistered securities of
Employer, then Employer must use its reasonable best efforts to effect the
registration of all such securities as soon as practical, and the estate of the
Employee shall then have six (6) months after the effective date of the
registration statement to exercise said options for the previously unregistered
securities.


6. CONFIDENTIALITY AND NON-COMPETITION AGREEMENT


Employee has previously executed the Employee Confidentiality and
Non-Competition Agreement annexed hereto as Exhibit A ("NDA"), which shall be
incorporated by reference into this Agreement and made a part hereof.  All
references herein to this Agreement shall be construed to include Exhibit
A.  Employee understands that continued compliance with the NDA is a condition
to Employee 's continued employment with the Company and that failure to comply
with the terms and conditions of these provisions may result in termination "for
cause" under this Agreement and in other damages to the Company.


7. COOPERATION FOLLOWING TERMINATION


Employee agrees that, following notice of termination of her employment until
the date of her termination, she shall in good faith cooperate with the Company
in all matters relating to the completion of her pending work on behalf of the
Company and the orderly transition of such work to such other employees as the
Company may designate. Employee further agrees that during and following the
termination of her employment she shall in good faith cooperate with the Company
as to any and all claims, controversies, disputes or complaints over which she
has any knowledge or that may relate to her employment relationship with the
Company; provided, however, that (a) Employee will be reimbursed by the Company
for any out of pocket expenses incurred pursuant to her duties under this
Section 7 and reasonably compensated for her time, and (b) Employee's obligation
to cooperate under this Section 7 shall in no way preclude Employee from seeking
to enforce her rights under this Agreement. Such cooperation includes, but is
not limited to, providing the Company with all information known to her related
to such claims, controversies, disputes or complaints and appearing and giving
testimony in any forum.
 
 
3

--------------------------------------------------------------------------------

 
8. GOVERNING LAW


Except as otherwise explicitly noted, this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
(without giving effect to the conflict of law rules of Massachusetts).


9. INTEGRATION


This Agreement and the previously executed NDA attached hereto as Exhibit A
constitutes the entire understanding between the parties hereto relating to the
subject matter hereof, superseding all negotiations, prior discussions,
preliminary agreements and agreements (other than the NDA) related to the
subject matter hereof made prior to the date hereof.


10. MODIFICATIONS AND AMENDMENTS


This Agreement may be modified or amended only by an instrument in writing
executed by the parties hereto and approved in writing by the Board of
Directors. Such modification or amendment will not become effective until such
approval has been given.


11. SEVERABILITY


If any of the terms or conditions of this Agreement shall be declared void or
unenforceable by any court or administrative body of competent jurisdiction,
such term or condition shall be deemed severable from the remainder of this
Agreement, and the other terms and conditions of this Agreement shall continue
to be valid and enforceable.


12. NOTICE


For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given as of the date if delivered in person or by telecopy, on the next business
day, if sent by a nationally recognized overnight courier service, and on the
second business day if mailed by registered mail, return receipt requested,
postage prepaid, in each case addressed as follows:


If to the Employee:


Stacey Fitzgerald
c/o Ambient Corporation
7 Wells Avenue, Suite 11
Newton, MA 02459


If to the Company:


Ambient Corporation
7 Wells Avenue, Suite 11
Newton, MA 02459


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of changes of address shall be
effective upon receipt.


 
4

--------------------------------------------------------------------------------

 
13. WAIVER


The observation or performance of any condition or obligation imposed upon
Employee hereunder may be waived only upon the written consent of the Board of
Directors. Such waiver shall be limited to the terms thereof and shall not
constitute a waiver of any other condition or obligation of the Employee under
this Agreement.
 
14. ASSIGNMENT


The rights and obligations of the Company in this Agreement shall inure to its
benefit and be binding upon its successors-in-interest (whether by merger,
consolidation, reorganization, sale of stock or assets or otherwise), and the
Company may assign this Agreement to any affiliate. This Agreement, being for
the personal services of Employee, shall not be assignable by Employee.


15. HEADINGS


The headings have been inserted for convenience only and are not to be
considered when construing the provisions of this Agreement.


16. COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which
counterparts, when taken together, shall constitute but one and the same
agreement.
 
17.  COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A


No amounts payable under this Agreement are intended to constitute deferred
compensation within the meaning of Section 409A of the Internal Revenue Code and
applicable regulatory guidance issued thereunder (“Section 409A”).  Amounts
payable as severance under Section 5 of this Agreement are intended to be
accepted from 409A and shall be interpreted accordingly.  If and to the extent
any amount provided under this Agreement becomes subject to the requirements of
Section 409A, such amount shall be paid or otherwise provided in a manner that
complies in form and in operation with the requirements of Section 409A.  If, at
the time his employment terminates,  the Employee is a “specified employee” as
defined in Section 409A, no payments that constitute  “deferred compensation” as
defined in Section 409A shall be made prior to six months from his separation
from service.  Nothing in this Agreement shall be construed as an entitlement to
or guarantee of any particular tax treatment to the Employee.


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 

 
AMBIENT CORPORATION
         
Date: June 13, 2013
By:
/s/ John J. Joyce       Name: John J. Joyce       Title: Chief Executive Officer
                    EMPLOYEE             By:
/s/ Stacey Fitzgerald
      Name: Stacey Fitzgerald                  

 

6

--------------------------------------------------------------------------------